Case 4:20-cv-00008-AT Document 1-2 Filed 01/10/20 Page 1 of 30




          EXHIBIT B
        Case 4:20-cv-00008-AT Document 1-2 Filed 01/10/20 Page 2 of 30
                                                                         E-filed for Record
                                                                        11 /19/2019 3:57 P M
                                                                         Floyd County, GA

                      IN THE SUPERIOR COURT OF FLOYD COUNTY
                                 STATE OF GEORGIA

THE CITY OF ROME, GEORGIA,

       Plaintiff,

V.

 3M COMPANY; ALADDIN                        )
 MANUFACTURING CORPORATION; )
 APRICOT INTERNATIONAL, INC.;              )    Civil Action Number: 19CV02405JFL003
ARROWSTAR, LLC; DALTONIAN                  )
 FLOORING, INC.; DEPENDABLE                )
RUG MILLS, INC.; DORSETT                   )    TRIAL BY JURY REQUESTED
 INDUSTRIES, INC.; DYSTAR, L.P.;           )
ECMH, LLC d/b/a CLAYTON                    )
MILLER HOSPITALITY CARPETS;                )
E.I. DU PONT DE NEMOURS AND                )
COMPANY; EMERALD CARPETS, INC.; )
ENGINEERED FLOORS, LLC;                    )
FORTUNE CONTRACT, INC.;                    )
HARCROS CHEMICALS, INC.; INDIAN )
SUMMER CARPET MILLS, INC.;                 )
INDUSTRIAL CHEMICALS, INC.;                )
LEXMARK CARPET MILLS, INC.;                )
LYLE INDUSTRIES, INC.; MFG                 )
CHEMICAL, INC.; MILLIKEN &                 )
COMPANY; MOHAWK CARPET, LLC; )
MOHAWK INDUSTRIES, INC.;                   )
NPC SOUTH, INC.; ORIENTAL                  )
WEAVERS USA, INC.; S& S MILLS,             )
INC.; SHAW INDUSTRIES, INC.; SHAW )
INDUSTRIES GROUP, INC.; TANDUS )
CENTIVA, INC.; TANDUS CENTIVA )
US, LLC; TARKETT, INC.; TARKETT )
 USA, INC.; THE CHEMOURS                   )
COMPANY; THE DIXIE GROUP, INC.; )
THE SAVANNAH MILLS GROUP, LLC; )
VICTOR CARPET MILLS, INC.;                 )
Q.E.P. CO., INC.; and FICTITIOUS           )
DEFENDANTS A-J, those persons,             )
corporations, partnerships or entities who )
acted either as principal or agent,        )
for or in concert with the other named     )
Defendants and/or whose acts caused        1
       Case 4:20-cv-00008-AT Document 1-2 Filed 01/10/20 Page 3 of 30
                                                                                E-filed for Record
                                                                               1111912019 3:57 P M
                                                                                Floyd County, GA

or contributed to the damages sustained     )
by the Plaintiff, whose identities are      )
unknown to the Plaintiff, but which         }
will be substituted by amendment            )
when ascertained,                           )
                                            )
       Defendants:                          )

                                          COMPLAINT

       Plaintiff, The City of Rome, Georgia ("Rome"), brings this Complaint against Defendants

3M Company, Aladdin Manufacturing Corporation, Apricot International, Inc., ArrowStar, LLC,

Daltonian Flooring, Inc., Dependable Rug Mills, Inc., Dorsett Industries, Inc., Dystar, L.P.,

ECMH, LLC d/b/a Clayton Miller Hospitality Carpets, E.I. DuPont De Nemours and Company,

Emerald Carpets, Inc., Engineered Floors, LLC, Fortane Contract, Inc., Harcros Chemical, Inc.,

Indian Summer Carpet Mills, Inc., Industrial Chemicals, Inc., Lexmark Carpet Mills Inc., Lyle

Industries, Inc., MFG Chemical, Inc., Milliken & Company, Mohawk Carpet LLC, Mohawk

Industries, Inc., NPC South, Inc., Oriental Weavers USA, Inc., S& S Mills, Inc., Shaw

Industries, Inc., Shaw Industries Group, Inc., Tandus Centiva Inc., Tandus ' Centiva US LLC,

Tarkett, Inc., Tarkett USA, Inc., The Chemours Company, The Dixie Group, Inc., The Savannah

Mills Group, LLC, Victor Carpet Mills, Inc., Q.E.P. Co., Inc. and Fictitious Defendants A-J

("Defendants"), and allege as follows:

                                STATEIVIENT OF THE CASE

       1.     Plaintiff, Rome, has and continues to be damaged due to the negligent, willful,

and wanton conduct of the Named and Fictitious Defendants, as well as a result of continuous

nuisance and trespass caused by Defendants' past and present manufacture and release of toxic

chemicals and/or perfluorinated compounds, including but not limited to perfluorooctanoic acid

("PFOA"), perfluorooctane sulfonate ("PFOS"), related chemicals that degrade to PFOA and/or


                                                -2-
        Case 4:20-cv-00008-AT Document 1-2 Filed 01/10/20 Page 4 11/19/2019
                                                                 of 30      3:57 PM
                                                                                    Fioyd County, GA

PFOS (including, but not limited to, C3-C15 perfluorinated compounds such as PFBA, PFBS,

PFNA, PFHxS, PFHpA), precursors to PFOA and PFOS, and related chemicals from

Defendants' manufacturing processes and facilities (PFOA and PFOS and their respective related

chemicals are hereinafter collectively referred to as "PFCs").

        2.     The City of Rome, through the Rome Water and Sewer Division, owns and

operates the Bruce Hamler Water Treatment Facility located at 1 Blossom Hill Road in Rome,

Georgia, which provides drinking water to the public, comprised of residential and commercial

customers within the Rome city limits and portions of Floyd County, Georgia. Rome also

wholesales water to the Floyd County Water Department who, in turns, provides water to its

customers. Rome utilizes a water intake in Rome, Georgia on the Oostanaula River as its

primary raw water source. Rome also has a secondary water intake on the Etowah River as a

secondary, temporary emergency source of water. Water drawn from these rivers is treated at

the Bruce Hamler Water Treatment Facility prior to distribution to the public.

       3.      The Named and Fictitious Defendants own and/or operate manufacturing facilities

related to the carpet industry and have in the past and/or currently use PFCs as part of

manufacturing processes or otherwise supply PFCs to Defendants' manufacturing facilities.

These carpet manufacturing facilities are located upstream of Rome's water intake, in or near the

City of Dalton, Georgia. Named and Fictitious Defendants use PFCs and related chemical

compounds at their manufacturing facilities to impart water, stain, and grease resistance to their

carpet and other textile products. Industrial wastewater discharged from Named and Fictitious

Defendants' manufacturing facilities contains high levels of Defendants' PFCs. These PFC

chemicals resist degradation during processing at wastewater treatment facilities and ultimately




                                              -3-
        Case 4:20-cv-00008-AT Document 1-2 Filed 01/10/20 Page 5 ofE-filed
                                                                    30     for Record
                                                                                11/19/2019 3:57 PM
                                                                                 Floyd County, GA

contaminate the Conasauga River, the Oostanaula River, the Coosa River and other tributaries

and watersheds in Floyd County, Georgia.

        4.      Named and Fictitious Defendants' PFCs have contaminated waterways in Floyd

County, including but not limited to the water that supplies Rome's water intake site and the

Bruce Hamler Water Treatment Facility. The Defendants' PFCs cannot be adequately removed

for Rome's long-term water supply—the Oostanaula River—nor Floyd County waterways by the

existing and/or emergency water treatment processes and technologies in use at the Bruce

Harnler Water Treatment Facility and wastewater treatment facilities.

        5.      As a direct and proximate result of Named and Fictitious Defendants'

contamination of Rome's raw water source and the waterways located in Floyd County, Rome

has suffered, and will continue to suffer, substantial economic and consequential damage,

including, but not limited to, expenses associated with the installation of temporary emergency

filtration and pumping systems; pilot program costs associated with a pennanent filtration

system; costs associated with the purchase, installation and operation of a permanent filtration

system capable of removing the Named and Fictitious Defendants' PFCs from the water;

expenses incurred to monitor PFC contamination levels; damage to goodwill and reputation; and

lost profits and sales.

        6.      Wherefore, Plaintiff Rome seeks compensatory and punitive damages to the

fullest extent allowed by Georgia law. Rome also seeks abatement of the continuous nuisance

and trespass and equitable and injunctive relief compelling the Named and Fictitious Defendants

to remediate their contamination and prevent additional releases of PFCs and other toxic

chemicals, including, but not limited to PFOS and PFOA, into Rome's raw water source.




                                              -4-
        Case 4:20-cv-00008-AT Document 1-2 Filed 01/10/20 Page 6 11/19/2019
                                                                 of 30      3:57 PM
                                                                                     Floyd County, GA

                                 JURISDICTION AND VENUE

        7.      Jurisdiction is proper in this Court pursuant to Article 6, § 4, ¶ 1 of the Georgia.

Constitution.

       8.       Plaintiff asserts no federal cause of action in this Complaint.

       9.       The wrongful acts perpetrated by Defendants, which form the basis of this

Complaint, including the trespass and the creation of a nuisance, occurred in Floyd County,

Georgia and injured Rome in Floyd County, Georgia.

       10.      Venue is proper in this Court because Rome's causes of action originated in Floyd

County and because at least one of the Defendants has an office and transacts business in Floyd

County.

       11.      Venue is proper in this Court as to any Named and Fictitious Defendants that do

not have an office in Floyd County because the Named and Fictitious Defendants are joint tort-

feasors and joint trespassers with those Defendant(s) that have an office and transact business in

Floyd County, Georgia.

                                             PARTIES

       12.      Plaintiff, The City of Rome, Georgia is a municipal corporation organized under

the laws of the State of Georgia. The City of Rome, through its Rome Water and Sewer Division,

owns and operates the Bruce Hamler Water Treatment Facility located in Rome, Georgia and

also wholesales water to Floyd County Water Department located in Floyd County, Georgia.

       13.      Defendant 3M Company ("3M") is a foreign corporation authorized to transact

business in the State of Georgia and is causing a nuisance, trespass and injury in Floyd County,

Georgia.




                                                -5-
        Case 4:20-cv-00008-AT Document 1-2 Filed 01/10/20 Page 7 of 30
                                                                                  E-filed for Record
                                                                                 11/19/2019 3:57 PM
                                                                                  Floyd County, GA

        14.    Defendant Aladdin Manufacturing Corporation is a foreign corporation authorized

to transact business in the State of Georgia and is causing a nuisance, trespass and injury in

Floyd County, Georgia.

        15.    Defendant Apricot Intemational, Inc. is a foreign corporation that was authorized

to transact business in the State of Georgia at the time the claims giving rise to this cause of

action arose and is causing and/or has caused a nuisance, trespass and injury in Floyd County,

Georgia. Defendant Apricot International, Inc. is committing and/or has committed a tortious act

or omission within this state.

       16.     Defendant ArrowStar, LLC is a domestic limited liability cornpany and is causing

a nuisance, trespass and injury in Floyd County, Georgia. According to its website, ArrowStar

uses "fluorochemicals for all carpets" and a"C-6 based fluorine product."

       17.     Defendant Daltonian Flooring, Inc. is a domestic corporation and is causing a

nuisance, trespass and injury in Floyd County, Georgia.

       18.     Defendant Dependable Rug Mills, Inc. is a domestic corporation and is causing a

nuisance, trespass and injury in Floyd County, Georgia.

       19.     Defendant Dorsett Industries, Inc. is a domestic corporation and is causing a

nuisance, trespass and injury in Floyd County, Georgia.

       20.     Defendant Dystar, L.P. is a foreign limited partnership authorized to transact

business in the State of Georgia and is causing a nuisance, trespass and injury in Floyd County,

Georgia.

       21.     Defendant E.I. du Pont de Nemours and Company ("Dupont") is a. foreign

corporation authorized to transact business in the State of Georgia and is causing a nuisance,.

trespass and injury in Floyd County, Georgia.



                                                ~
        Case 4:20-cv-00008-AT Document 1-2 Filed 01/10/20 Page 8 of 30
                                                                                        E-filed for Record
                                                                                       11/19/2019 3:57 PM
                                                                                        Floyd County, GA

        22.       Defendant ECMH, LLC d/b/a Clayton Miller Hospitality Carpets f/k/a ECMH,

Inc. is a domestic limited liability company and is causing a nuisance, trespass and injury in

Floyd County, Georgia.

        23.       Defendant Emerald Carpets, Inc. is a domestic corporation and is causing a

nuisance, trespass and injury in Floyd County, Georgia.

        24.       Defendant Engineered Floors, LLC is a domestic limited liability company and is

causing a nuisance, trespass and injury in Floyd County, Georgia. According to its website,

Engineered Floors, LLC uses stain protection, which contains PFCs upon information and belief,

on its carpets.

        25.       Defendant Fortune Contract, Inc. is a domestic corporation and is causing a

nuisance, trespass and injury in Floyd County, Georgia.

       26.        Defendant Harcros Chemicals, Inc. .is a foreign corporation authorized to transact

business in the State of Georgia and is causing a nuisance, trespass and injury in Floyd County,

Georgia.

       27.        Defendant Indian Summer Carpet Mills, Inc. is a domestic corporation and is

causing a nuisance, trespass and injury in Floyd County, Georgia.
                                                                                  ~.
       28.        Defendant Industrial Chemicals, Inc. is a foreign corporation authorized to

transact business in the State of Georgia and is causing a nuisance, trespass and injury in Floyd

County, Georgia.

       29.        Defendant Lexmark Carpet Mills, Inc. is a domestic corporation and is causing a

nuisance, trespass and injury in Floyd County, Georgia.

       30.        Defendant Lyle Industries, Inc. is a domestic corporation and is causing a

nuisance, trespass and injury in Floyd County, Georgia.



                                                -7-
           Case 4:20-cv-00008-AT Document 1-2 Filed 01/10/20 Page 9 11/19/2019
                                                                    of 30      3:57 PM
                                                                                    Floyd County, GA

           31.   Defendant MFG Chemical, LLC, f/k/a MFG Chemical, Inc., is a foreign limited

liability company authorized to transact business in the State of Georgia, whose predecessor was

a domestic corporation, and is causing a nuisance, trespass and injury in Floyd County, Georgia.

           32.   Milliken & Company is a foreign corporation authorized to transact business in

the State of Georgia and is causing a nuisance, trespass and injury in Floyd County, Georgia.

           33.   Defendant Mohawk Carpet, LLC is a foreign limited liability company authorized

to transact business in the State of Georgia and is causing a nuisance, trespass and injury in

Floyd County, Georgia.

           34.   Defendant Mohawk Industries, Inc. is a foreign corporation authorized to transact

business in the State of Georgia and is causing a nuisance, trespass and injury in Floyd County,

Georgia. Mohawk Industries, Inc. has an office in Floyd County, Georgia (420 Lavender Drive,

Rome, Georgia 30165) and transacts business in Floyd County, Georgia. According to its own

website, Mohawk Industries, Inc. uses ScotchgardTM, which contains PFCs upon information and

belief, in its carpets.

           35.   Defendant NPC South, Inc. is a foreign corporation authorized to transact

business in the State of Georgia and is causing a nuisance, trespass and injury in Floyd County,

Georgia.

           36.   Defendant Oriental Weavers U.S.A., Inc. is a domestic corporation and is ca.using

a nuisance, trespass and injury in Floyd County, Georgia.

        37.      Defendant S&S Mills, Inc. is a domestic corporation and is causing a nuisance,

trespass and injury in Floyd County, Georgia. According to its website, S&S Mills, Inc. uses

R2X8 Stain & Soil Resistance System, which contains PFCs upon information and belief, on its

carpets.



                                               ~
         Case 4:20-cv-00008-AT Document 1-2 Filed 01/10/20 Page 10 ofE-filed
                                                                      30     for Record
                                                                                 11/19/2019 3:57 PM
                                                                                  Floyd County, GA

         38.   Defendant Shaw Industries, Inc. is a domestic corporation and is causing a

nuisance, trespass and injury in Floyd County, Georgia.

         39.   Defendant Shaw Industries Group, Inc. is a domestic corporation and is causing a

nuisance, trespass and injury in Floyd County, Georgia.

         40.   Defendant Tandus Centiva, Inc. is a foreign corporation authorized to transact

business in the State of Georgia and is causing a nuisance, trespass and injury in Floyd County,

Georgia.

         41.   Defendant Tandus Centiva US, LLC is a foreign limited liability company

authorized to transact business in the State of Georgia and is causing a nuisance, trespass and

injury in Floyd County, Georgia.

         42.   Defendant Tarkett, Inc. is a foreign corporation that was authorized to transact

business in the State of Georgia at the time the claims giving rise to this cause of action arose

and is causing and/or has caused a nuisance, trespass and injury in Floyd County, Georgia.

Defendant Tarkett, Inc. is committing and/or has committed a tortious act or omission within this

state.

         43.   Defendant Tarkett USA, Inc. is a foreign corporation authorized to transact

business in the State of Georgia and is causing a nuisance, trespass and injury in Floyd County,

Georgia.

         44.   Defendant The Chemours Company ("Chemours") is a foreign corporation

authorized to transact business in the State of Georgia and is causing a nuisance, trespass and

injury in Floyd County, Georgia.




                                              I=
       Case 4:20-cv-00008-AT Document 1-2 Filed 01/10/20 Page 11 of 30
                                                                                    E-filed for Record
                                                                                   11/19/2019 3:57 PM
                                                                                    Floyd County, GA

       45.     Defendant The Dixie Group, Inc. is a foreign corporation authorized to transact

business in the State of Georgia and is causing a nuisance, trespass and injury in Floyd County,

Georgia.

       46.     Defendant The Savannah Mills Group, LLC is a domestic limited liability

company and is causing a nuisance, trespass and injury in Floyd County, Georgia.

       47.     Defendant Victor Carpet Mills, Inc., is a domestic corporation and is causing a

nuisance, trespass and injury in Floyd County, Georgia.

       48.     Defendant Q.E.P. Co., Inc. is a foreign corporation doing business in the State of

Georgia and is causing a nuisance, trespass and injury in Floyd County, Georgia.

       49.     Fictitious Defendants A, B, C, D, E, F, ' G, H, I, & J are those persons, .

corporations, partnerships, or entities who manufactured, utilized as part of their manufacturing

processes and/or discharged PFCs and their precursor compounds, including, but not limited to

PFOA, PFOS and related chemicals into the water supply upstream of Rome's water intake site,

who acted either as principal or agent, for or in concert with the named Defendants, and/or

whose acts caused or contributed to the damages sustained by Rome, whose identities are

unknown to Rome, but which will be substituted by amendment when ascertained.

                                FACTUAL ALLEGATIONS

       50.    The City of Dalton, Georgia is known as the carpet capital of the world, and there

are over 100 carpet manufacturing plants in Dalton and surrounding communities, including

Floyd County. It is estimated that more than 90% of the world's carpet is produced within a 65-

mile radius of the City of Dalton. These carpet manufacturing plants have used Defendants'

PFCs and other related chemicals in the carpeting manufacturing process.




                                             -10-
         Case 4:20-cv-00008-AT Document 1-2 Filed 01/10/20 Page 12 of 30
                                                                    E-filed for Record
                                                                                   11/19/2019 3:57 PM
                                                                                    Floyd County, GA

         51.    Defendants are not only the owners and operators of the carpet plants, but also the

chemical suppliers to the carpet manufacturing facilities in and around Dalton, Georgia, which

utilize various PFCs and their precursors in the manufacturing process. Defendants discharge

PFCs, including, but not limited to PFOA, PFOS, their precursors and related chemicals in their

industrial wastewater, which is then treated by Dalton Utilities and other wastewater treatment

plants, including, but not limited to, the Loopers Bend Wastewater Treatment Plant in Dalton,

Georgia, before being pumped to a 9,800-acre Land Application System ("LAS") where it is

sprayed onto the property. PFCs have been detected in dangerous and high levels in the soil,

wastewater effluent, groundwater, sewage sludge, biosolids and compost at the Loopers Bend

Wastewater Treatment Plant, which borders and is hydrologically connected to the Conasauga

River.

         52.    Defendants' PFCs, including, but not limited to, PFOA and PFOS, that are

discharged to Dalton Utilities and other wastewater treatment facilities, resist degradation during

the treatment process utilized by Dalton Utilities and increase in concentration as waste

accumulates in the LAS. The LAS is bordered by and hydrologically connected to the Conasauga

River, and runoff contaminated with PFCs pollutes the river as it flows past the LAS.

Defendants have had knowledge for decades that their PFCs cannot be removed from the

discharges sent to Dalton Utilities or other treatment facilities which discharge wastewater in

Floyd County.

         53.    The United States Environmental Protection Agency ("EPA"), the University of

Georgia ("UGA"), and the Georgia Environmental Protection Division ("EPD") have identified

industrial wastewater from Defendants' manufacturing facilities as the source of PFCs including,




                                              -11-
          Case 4:20-cv-00008-AT Document 1-2 Filed 01/10/20 Page 1311
                                                                   of 30
                                                                      /19/2019 3:57 PM
                                                                                  Floyd County, GA

but not limited to, PFOA and PFOS, being applied to the LAS and entering the Conasauga River,

the Oostanaula River, the Coosa River and, ultimately, Rome's water supply.

          54.   The stable carbon-fluorine bonds that make PFCs such pervasive industrial and

consumer products also result in their persistence in the environment. There is no known

environmental breakdown mechanism for these chemicals. They are readily absorbed into biota

and have a tendency to bioaccumulate with repeated exposure. PFOS crosses the placenta in

humans, accumulates in amniotic fluid, and has been detected in the umbilical cord blood of

babies.

          55.   When humans ingest PFCs, these toxic chemicals bind to plasma proteins in the

blood and are readily absorbed and distributed throughout the body. The liver and kidneys are

important binding and processing sites for PFCs, resulting in physiologic changes to these and

other organs. Because of strong carbon-fluorine bonds, PFCs are stable to metabolic

degradation, resistant to biotransformation, and have long half-lives in the body. These toxic

chemicals accumulate in the body over time and cause long-term physiologic alterations and

damage to the blood, liver, kidneys, immune system, and other organs.

          56.   The human diseases caused by exposure to PFOA, PFOS, and related chemicals

include cancer, immunotoxicity, thyroid disease, ulcerative colitis, and high cholesterol. The

association between exposure to these chemicals and certain cancers has been reported by the C8

Health Project, an independent Science Panel charged with reviewing the evidence linking

certain PFCs to diseases based on health research carried out by the Science Panel in the Mid-

Ohio Valley population exposed to certain PFCs as a result of releases from an E. I. du Pont de

Nemours and Company chemical plant. The C8 Science Panel identified kidney cancer and

testicular cancer as having a"probable link" to PFOA exposure in the Mid-Ohio Valley


                                            -12-
       Case 4:20-cv-00008-AT Document 1-2 Filed 01/10/20 Page 14 ofE-filed
                                                                    30     for Record
                                                                                 11/19/2019 3:57 PM
                                                                                  Floyd County, GA

population exposed to PFOA in drinking water. Epidemiological studies of workers exposed to

PFOA on the job support the association between PFOA exposure and both kidney and testicular

cancer and also suggest associations with prostate and ovarian cancer and non-Hodgkin's

lymphoma. Rodent studies also support the link with cancer. The majority of an EPA Science

Advisory Board expert committee recommended in 2006 that PFOA be considered "likely to be

carcinogenic to humans."

        57.    Additionally, the C8 Science Panel has found a probable link between exposure to

certain PFCs and the foilowing human diseases: pregnancy-induced hypertension, ulcerative

colitis, and high cholesterol. Furthermore, in.recent years, immunotoxicity of PFOA, PFOS, and

related compounds, has been demonstrated in a wide variety of species and models, including

humans. For instance, a study of ninety-nine Norwegian children at age three found that maternal

serum PFOA concentrations were associated with decreased vaccine responses, especially

toward rubella vaccine, and increased frequencies of common cold and gastroenteritis. The

combined human and experimental evidence is in strong support of adverse effects on immune

functions at relatively low exposure levels.

       58.     In 2009, EPA, based on the science available at that time, published provisional

drinking water health advisories for short-tenn exposure (weeks to months) to PFOA and PFOS.

The advisory for PFOA was 0.4 micrograms per liter ("µg/L") or 0.4 ppb, and for PFOS was 0.2

µg/L or 0.2 ppb.

       59.     The State of New Jersey adopted a drinking water health advisory in 2006 for

PFOA that is 0.04 ppb, which is 10 times lower than the 2009 EPA provisional drinking water

health advisory for PFOA. In 2014, based on review of recent scientific studies, New Jersey

proposed lowering this number even further to 0.02 ppb. Currently, the states of New York,


                                               -13-
       Case 4:20-cv-00008-AT Document 1-2 Filed 01/10/20 Page 1511
                                                                 of 30
                                                                    /19/2019 3:57 P M
                                                                                   Floyd County, GA

immune challenges, and association with tumors, when these two chemicals co-occur in a

drinking water source, the combined concentrations should be compared with the Health

Advisories of 0.07 µg/L or 0.07 ppb in order to offer the necessary margin of protection to all

Americans with these chemicals in their drinking water.

       65.     Defendants have long been aware of the persistence and toxicity of PFOA, PFOS,

and related chemicals. Yet, Defendants knowingly and intentionally discharged and continue to

discharge these chemicals into the rivers and watersheds which supply drinking water to Rome.

       66.     Defendants that manufacture PFCs have known for at least 40 years that PFOA,

PFOS, and related chemicals persist in the environment and accumulate in the bodies of humans,

fish, and test animals. For instance, blood tests of 3M workers conducted in 1978 found elevated

organic fluorine levels "proportional to the length of time that had been spent by employees in

the production areas." The same study found that "laboratory workers, with former exposure, but

none for 15-20 years, had elevated [organic fluorine levels] above literature normals." A 1979

3M study of fish caught by the Wheeler Dam in Alabama (26 miles downstream from the 3M

plant in Decatur, Alabama) showed that the chemicals bioaccumulate in fish.

       67.    Defendant 3M has also known for at least 40 years that PFOA, PFOS, and related

chemicals are toxic. For instance, a 1978 3M study of the effects of fluorochemical compounds

on Rhesus monkeys was terminated after 20 days because all of the monkeys died as a result of

exposure to the fluorochemicals. It was not unti121 years later, in March 2000, that 3M told the

public that a"new study" of the effects of these compounds on Rhesus monkeys is part of the

reason 3M pulled one of its consumer products, Scotchgard, off the market. In 1983, a team of

3M toxicologists recommended broad testing regarding the effects of 3M's fluorochemicals on

the environment and human beings.



                                             -15-
       Case 4:20-cv-00008-AT Document 1-2 Filed 01/10/20 Page 16 of 30
                                                                                 E-filed for Record
                                                                                11/19/2019 3:57 PNI
                                                                                 Floyd County, GA

        68.     Defendant 3M has known for at least 30 years that its disposal of PFOA and

PFOS and related chemicals through discharge into waterways, such as the Conasauga River or

Oostanaula River, and through disposal on its property, and the property of others, was unsafe.

For instance, a Materials Safety Data Sheet ("MSDS") produced by Defendant 3M in 1986

warned that PFOA should be disposed of only through incineration or at specially designed,

properly lined landfills for hazardous chemicals, not discharged into rivers and not dumped into

the ground.

        69.     Defendant 3M has known for at least 18 years that PFOA, PFOS and related

chemicals are not effectively treated by conventional wastewater treatment plant processes and

are discharged to surface waters in the effluent and also accumulate in the sludge from

wastewater treatment processes. For example in 2001, 3M found high concentrations of these

chemicals in effluent and sludge samples from the Decatur Utilities WWTP in Decatur, Alabama

as a result of discharges from 3M. These high concentrations were not disclosed to Decatur

Utilities or the public.

        70.     In December 2010, the State of Minnesota filed a lawsuit against 3M seeking

payment for damages to natural resources caused by 3M's disposal of PFCs. According to the

Minnesota Attorney General's website, 3M settled its lawsuit with the State of Minnesota on

February 20, 2018. According to the website, "[t]he Agreement required 3M Company to pay

$850 million to the State of Minnesota..."

        71.     A 1997 MSDS for a product made by 3M listed its only ingredients as water,

PFOA, and other per-fluoroalkyl substances and warned that the product includes "a chemical

which can cause cancer." The MSDS cited "1983 and 1993 studies conducted jointly by 3M and

DuPont" as support for this statement.



                                             -16-
       Case 4:20-cv-00008-AT Document 1-2 Filed 01/10/20 Page 17 ofE-filed
                                                                    30     for Record
                                                                                  11/19/2019 3:57 PM
                                                                                   Floyd County, GA

        72.     In 1978, DuPont began to review and monitor the health conditions of its workers

who were potentially being exposed to PFOA. DuPont subsequently found that PFOA is "toxic"

and that "continued exposure is not tolerable," but did not disclose this to the public or to the

EPA.

        73.     In 1981, DuPont failed to disclose to the public and to the EPA data

demonstrating the transplacental movement of PFOA to fetuses. It also failed to disclose to the

public and to EPA widespread PFOA contamination in public drinking water sources resulting

from discharges at its Washington Works facility in Washington, West Virginia, where PFOA

concentrations exceeded DuPont's own Community Exposure Guideline.

        74.     In 1991, DuPont researchers recommended a follow-up study to a study from ten

years earlier of employees who might have been exposed to PFOA. The earlier study showed

elevated liver enzymes in the blood of DuPont workers. On information and belief, for the

purpose of avoiding or limiting liability, DuPont chose not to conduct the follow-up study,

instead postponing it until after it was sued.

        75.    In or around December 2005, DuPont agreed to pay a$10.25 million fine to the

federal government arising from its failures to disclose information to EPA about PFOA's health

risks. Upon information and belief, in statements to the public and government regulators,

DuPont has repeatedly and falsely claimed that human exposure to PFOA has no adverse health

consequences. In a May/June 2008 publication, for example, DuPont stated that "the weight of

the evidence indicates that PFOA exposure does not pose a health risk to the general public," and

"there are no human health effects known to be caused by PFOA, although study of the chemical

continues."




                                                 -17-
       Case 4:20-cv-00008-AT Document 1-2 Filed 01/10/20 Page 18 of 30
                                                                                     E-filed for Record
                                                                                    11/19/2019 3:57 PM
                                                                                     Floyd County, GA

California, New Jersey, Massachusetts, Vermont, New Hampshire and Minnesota have all

recommended and/or enacted PFC health advisories lower than EPA advisories.

        60.     On May 19, 2016, due to the evolution of the science surrounding the health

effects associated with the consumption of PFOA and PFOS in drinking water, EPA published

lifetime Drinking Water Health Advisories for PFOA and PFOS ("May 2016 EPA Health

Advisories" or "Health Advisories"). The Health Advisory for PFOA is 0.07 micrograms per

liter ("µg/L"), or 0.07 ppb. The Health Advisory for PFOS is also 0.07 µg/L, or 0.07 ppb.

        61.    The May 2016 EPA Health Advisories are intended to replace and supersede

EPA's 2009 provisional advisories.

       62.     The May 2016 EPA Health Advisories are based on peer-reviewed studies of the

effects of PFOA and PFOS on laboratory animals and were also informed by epidemiological

studies of human populations exposed to PFOA and PFOS. These studies indicate that exposure

to PFOA and PFOS over certain levels may result in adverse health effects, including

developmental defects to fetuses, cancer (testicular, kidney), liver effects, immune effects,

thyroid effects, and other adverse effects.

       63.     The May 2016 EPA Health Advisories state that PFOA and PFOS have

"extremely high" persistence in the environment and the human body, and that the developing

fetus and newborn are "particularly sensitive" to PFOA and PFOS induced toxicity. The May

2016 EPA Health Advisories also state that single exposure to a developmental toxin at a critical

time can produce an adverse effect, and that short-term exposure to these chemicals can result in

a body burden that persists for years and can increase with additional exposures.

       64.     The May 2016 EPA Health Advisories state that, because PFOA and PFOS have

similar adverse effects, including effects on the liver, neonatal development, responses to


                                              - 14-
       Case 4:20-cv-00008-AT Document 1-2 Filed 01/10/20 Page 1911/19/2019
                                                                 of 30     3:57 PM
                                                                                 Floyd County, GA

       76.     DuPont made those statements despite the fact that in 2006, its own Epidemiology

Review Board advised the company not to make public statements asserting that PFOA does not

pose any risk to health.

       77.     For decades, 3M manufactured PFOA and supplied it to DuPont for its

manufacture of Teflon and other products. In May 2000, 3M decided to stop producing PFOA.

Despite DuPont's knowledge of the risks to human health posed by PFOA, in response to the

withdrawal of 3M from the market, DuPont opened its own plant to manufacture PFOA to be

incorporated into DuPont's products.

       78.     In 2015, Dupont spun off its performance chemicals business (which included the

design, manufacture, marketing, and sale of PFCs, as well as the environmental liabilities) to

Chemours.

       79.     Based on information and belief, all Defendants have long been aware of the

persistence and toxicity of PFCs, including, but not limited to, PFOA, PFOS, and related

chemicals, at least as a result of communications with Defendant manufacturers and users of

these chemicals, as well as EPA, UGA and/or EPD.

       80.     Based on information and belief, all Defendants knew or should have known that,

in its intended and/or common use, PFCs would very likely injure and/or threaten public health

and the environment, where this knowledge and information was accessible to all Defendants.

       81.     Based on information and belief, all Defendants knew or should have known that

PFCs are mobile and persistent, bioaccumulative, biomagnifying and toxic. Despite this

knowledge, Defendants concealed from the public and government agencies its knowledge of the

risk of harm to the public posed by PFCs.




                                            -18-
          Case 4:20-cv-00008-AT Document 1-2 Filed 01/10/20 Page 20 of 30
                                                                                   E-filed for Record
                                                                                  11/19/2019 3:57 PM
                                                                                   Floyd County, GA

          82.   In 2002, EPA took regulatory action under the Toxic Substances Control Act to

limit the future manufacture of PFOA, PFOS, and related chemicals, based on the persistence

and toxicity of these chemicals. In response, Defendants undertook to develop and manufacture

and supply to Defendants PFCs with six or fewer carbons, such as GenX, referred to as Short-

Chain PFCs. Defendants are aware that these Short-Chain PFCs are also not subject to

biodegradation and accumulate in human blood, like PFOA and PFOS, and are known to cause

cancer in animal studies, like PFOA and PFOS.

          83.   By at least the 1990s, additional research and testing performed by Defendants

manufacturing and/or using PFAS materials, including at least 3M and DuPont, indicated that at

least one such PFAS material, PFOA, had caused a triad of tumors (Leydig/testicular, liver and

pancreatic) in a chronic cancer study in rats. By the mid-2010s, Defendants 3M and

Dupont/Chemours were aware that at least one Short-Chain PFC had been found to cause the

same triad of tumors in a chronic rat cancer study as had been found in a chronic rat cancer study

with a non-Short-Chain PFC.

          84.   Rome began regular testing for PFOA and PFOS in its water supply, leading up to

the issuance of the May 2016 EPA Health Advisories, and has consistently found PFOA and

PFOS levels that combine to meet or exceed the 0.07 ppb limit, in addition to finding other

PFCs. In addition to PFOA and PFOS, Rome has also found Short-Chain PFCs in the water

supply.

          85.   In 2016, Rome's then-current water treatment filtration system was not capable of

removing or reducing levels of PFCs including, but not limited to, PFOA and PFOS. Upon

being informed that the May 2016 EPA Health Advisories would set lifetime safe PFOA and

PFOS levels drastically lower than the 2009 provisional drinking water health advisories for


                                              -19-
                                                                                      C—TIMu TVf MUGVf(a
       Case 4:20-cv-00008-AT Document 1-2 Filed 01/10/20 Page 2111/19/2019
                                                                 of 30     3:57 PM
                                                                                     Floyd County, GA

short-term exposure, Rome took emergency precautions and implemented an emergency

temporary filtration process by installing granular activated carbon in existing filter beds. Rome

also efforted to draw additional water from the Etowah River for purposes of blending that water

with water drawn from the primary source, the Oostanaula River. These temporary emergency

efforts have cost Rome millions of dollars to implement and continue to cost Rome millions of

dollars to implement.

       86.     Due to the high levels of PFOA and PFOS found in its water supply, and due to

the presence of Short-Chain PFCs in the water supply, Rome has and will continue to incur

additional expenses and lost profits.

       87.     In order to permanently remove the Defendants' PFCs from its water supply,

Rome must install a new and pennanent filtration system. Such a system is necessary to provide

a safe, long-term supply of water which will meet the EPA health advisories and provide safe

water for the public. The cost associated with installation of a permanent filtration system is tens

of millions of dollars, and Rome is in the process of beginning pilot programs to study and

evaluate the permanent filtration systems, including a reverse osmosis treatment system similar
                                 ,
to the system installed to safely remove many of the same types of PFCs from drinking water

drawn from the Tennessee River in Northern Alabama.

       88.     As a direct and proximate result of Defendants' contamination of Rome's water

supply, Rome has been damaged, including, but not limited to, past and future monitoring and

testing expenses, lost revenues and profits, expenses in remediating, operating and maintaining

its water system, expenses incurred as part of temporary emergency treatment and future

expenses associated with the purchase and construction of a permanent filtration system.




                                              -20-
                                                                                            C-111V(.1 IVf IZVVVfN
           Case 4:20-cv-00008-AT Document 1-2 Filed 01/10/20 Page 22 of 30
                                                                                           11/19/2019 3:57 PM
                                                                                            Floyd County, GA

                                              COUNT ONE
                                               Negligence

           89.   Plaintiff incorporates all prior paragraphs by reference as if fully set forth herein.

           90.   Named and Fictitious Defendants owed a duty to Plaintiff to exercise due and

reasonable care in their chemical manufacturing and chemical supply operations as well as their

carpet manufacturing operations to prevent the discharge of toxic PFC chemicals into the Rome

water supply.

           91.   Named and Fictitious Defendants breached the duty owed to Plaintiff, and under

the circumstances, Defendants' breaches constitute negligent, willful, and/or reckless conduct.

           92.   As a direct, proximate, and foreseeable result of the Named and Fictitious

Defendants' conduct, practices, actions, and inactions, Rome has incurred expenses and will

incur reasonably ascertainable expenditures in the future and has and will continue to suffer

damage to its real property and proprietary interest in its water supply.

           WHEREFORE PREMISES CONSIDERED, Plaintiff demands judgment for

compensatory damages against all defendants, both named and fictitious, jointly and severally, in

an amount to be determined by a struck jury, past and future, plus interest and costs.

                                            COUNT TWO
                                            Public Nuisance

           93.   Plaintiff re-alleges all prior paragraphs as if set forth fully herein.

           94.   Rome owns and occupies property used to serve the citizens of Rome and Floyd

County, its water customers, including a water treatment plant, water distribution system, and

offices.

           95.   Named and Fictitious Defendants have created a continuous nuisance by their

discharge of PFCs including, but not limited to PFOA, PFOS, and related chemicals into the


                                                  -21-
        Case 4:20-cv-00008-AT Document 1-2 Filed 01/10/20 Page 23 ofE-filed
                                                                     30     for Record
                                                                                   11/19/2019 3:57 PM
                                                                                    Floyd County, GA

Oostanaula River and related tributaries and watersheds, which has caused contamination of

Plaintiff s water supply, thereby causing Rome hurrt and inconvenience, and harm to the citizens

of Rome, Georgia and Floyd County, Georgia.

        96.     The contamination caused by the Named and Fictitious Defendants unreasonably

interferes with a right common to the general public i.e., safe drinking water—and

unreasonably interferes with public health.

        97.     All who come into contact with the PFCs released and discharged by Defendants

are hurt, inconvenienced, or damaged by, among other things, being exposed to the harmful

effects of PFCs. The harm caused by Defendants' conduct is not fanciful, or such as would

affect only one of fastidious taste; rather, Defendants' conduct is such that it affects ordinary,

reasonable persons. See O.C.G.A. § 41-1-1:

        98.     The specific damages incurred by Rome include, but are not limited to, expenses

associated with the installation of emergency temporary filtration; the future installation and

operation of a permanent filtration system capable of removing Named and Fictitious

Defendants' PFC chemicals from the water; expenses incurred to monitor PFC contamination

levels; and lost profits and sales.

        99.     In addition to the special damages sustained by Rome, the levels of toxic chemical

contamination found in the PlaintifFs water supply, directly caused by the Named and Fictitious

Defendants' pollution, have created a condition that threatens the health and well-being of

Rome's customers.

       100. It was reasonably foreseeable, and in fact known to the Named and Fictitious

Defendants, that their actions would place, have placed, and will continue to place, Plaintiff at




                                              -22-
         Case 4:20-cv-00008-AT Document 1-2 Filed 01/10/20 Page 24 of 30
                                                                                         E-filed for Record
                                                                                        11/19/2019 3:57 PM
                                                                                         Floyd County, GA

risk of harm. The nuisance is continuous and has caused substantiai damages, and will continue

to cause damages until it is satisfactorily abated.

         101. Defendants have acted with a conscious indifference to the consequences of their

actions.

         WHEREFORE PREMISES CONSIDERED, Plaintiff demands judgment for

compensatory and punitive damages against all Defendants, both named and fictitious, jointly

and severally, in an amount to be determined by a struck jury, past and future, plus interest and

costs.

                                          COUNT THREE
                                          Private Nuisance

         102. Plaintiff re-alleges all prior paragraphs as if set forth fully herein.

         103. Named and Fictitious Defendants have created a nuisance by their discharge of

PFCs including, but not limited to PFOA, PFOS, and related chemicals into the Oostanaula

River, groundwaters and others tributaries, which has caused contamination of the PlaintifPs

water supply, thereby causing Rome hurt, inconvenience, and hanm.

         104. The contamination of the water at Rome's intake site constitutes a private

nuisance, interfering with Rome's property interests and depriving Rome of its ability to deliver

clean and uncontaminated water to its customers.

         105. It was reasonably foreseeable, and in fact known to the Named and Fictitious

Defendants, that their actions would contaminate, and have contaminated, the water at Plaintiff s

intake site. The nuisance has caused substantial damages, and will continue to cause damages

until it is satisfactorily abated.

         WHEREFORE PREMISES CONSIDERED, Plaintiff demands judgment for

compensatory damages against all Defendants, both named and fictitious, jointly and severally,

                                                - 23 -
       Case 4:20-cv-00008-AT Document 1-2 Filed 01/10/20 Page 25 of 30
                                                                 E-filed for Record
                                                                                          11 /19/2019 3:57 P M
                                                                                           Floyd County, GA

in an amount to be determined by a struck jury in an amount in excess of the jurisdictional

minimum of this court, past and future, plus interest and costs.

                                          COUNT FOUR
                                       Abatement of Nuisance

        106. Plaintiffs re-allege all prior paragraphs as if set forth fully herein.

        107. Pursuant to O.C.G.A. §§ 41-2-1 and 41-2-2, Plaintiff has the right to bring an

action to abate the nuisance caused by Defendants' manufacture, supply, and discharge of PFOA,

PFOS, and related chemicals, which has caused and continues to cause contamination of Rorne's

water supply.

        108.    In addition to its claims for damages, Plaintiff is entitled to an injunction to abate

the nuisance created and maintained by Defendants. The Court should issue an injunction

requiring Defendants to remove their chemicals and toxins from the water supplies of Plaintiff

and/or fund the measures necessary to prevent these chemicals and toxins from continuing to

contaminate Plaintiff s water supply, based on the continuing irreparable injury to Plaintiff posed

by the continuing nuisance and damage to Plaintiffls property interests, for which there is no

adequate remedy at law.

        WHEREFORE PREMISES CONSIDERED, Plaintiff demands abatement of the nuisance

caused by Defendants.

                                            COUNT FIVE
                                              Trespass

        109.    Plaintiff re-alleges all prior paragraphs as if set forth fully herein.

        110. Plaintiff Rome owns and occupies property used to serve its water customers

and other water utilities, including a water treatment plant, water distribution system, and offices.




                                                 -24-
            Case 4:20-cv-00008-AT Document 1-2 Filed 01/10/20 Page 26 of 30
                                                                       E-filed for Record
                                                                                           11/19/2019 3:57 PM
                                                                                            Floyd County, GA

            111. Named and Fictitious Defendants' intentional acts in manufacturing, supplying

    and discharging PFOA, PFOS, and related chemicals, knowing that they would contaminate the

    water supply and flow downstream, caused an invasion of Plaintiffls property by Defendants'

    chemicals, which has affected and is affecting PlaintifPs interest in the exclusive possession of

    its property.

            112. Plaintiff did not consent to the invasion of its property by Named and Fictitious

    Defendants' chemicals.

            113. Named and Fictitious Defendants knew or should have known that their

    manufacture, supply, and discharges of PFOA, PFOS, and related chemicals could contaminate

    the water supply and result in an invasion of Plaintiffls possessory interest in its property. .

            114.    Named and Fictitious Defendants' trespass is continuing.

            115. Named and Fictitious Defendants' continuing trespass has impaired Plaintiffs use

    of its property and has caused it damages by diminishing its value.

            WHEREFORE PREMISES CONSIDERED, Plaintiff demands judgment for

    compensatory damages against all Defendants, both named and fictitious, jointly and severally,

    in an amount to be determined by a struck jury, past and future, plus interest and costs.

                                             COUNT SIX
                                    Wantonness and Punitive Damages

            116.    Plaintiff re-alleges all prior paragraphs as if restated herein.

            117.    Named and Fictitious Defendants owed a duty to Plaintiff to exercise due and

I   reasonable care in their manufacturing and chemical supply operations to prevent the discharge

    of PFCs and their precursors, including, but not limited to PFOA, PFOS, and related chemicals,

    into the water suppl',




                                                     - 25 -
                             ,
       Case 4:20-cv-00008-AT Document 1-2 Filed 01/10/20 Page 27 of 30
                                                                                       E-filed for Record
                                                                                      11/19/2019 3:57 PM
                                                                                       Floyd County, GA

        118.    In breaching the duties described above, Named and Fictitious Defendants acted

in a wanton, willful, and reckless manner.

        119. Named and Fictitious Defendants knew or should have known the danger to

Plaintiff created by Defendants' conduct, practices, actions, and inactions.

        120. Named and Fictitious Defendants knew or should have known of the likely

impact, harm, damage, and injury their conduct would have on Plaintiff.

        121. Named and Fictitious Defendants' conduct, practices, and inactions evidence

Defendants' reckless disregard for Plaintiffls property.

        WHEREFORE PREMISES CONSIDERED, Plaintiff demands judgment for punitive

damages against all Defendants, both named and fictitious, jointly and severally, in an amount to

be determined by a struck jury, past and future, plus interest and costs.

                                         COUNT SEVEN
                                         Injunctive Relief

       122. Plaintiff re-alleges all prior paragraphs as if set forth fully herein.

       123. Plaintiff requests that this Court enter an Order enjoining Named and Fictitious

Defendants from continuing the conduct described above and requiring Named and Fictitious

Defendants to take all steps necessary to remove their chemicals from Plaintiffl s water supplies

and property.

       124. There is continuing irreparable injury to Plaintiff if an injunction does not issue,

as Named and Fictitious Defendants' chemicals in its water supplies pose a continuing threat to

Plaintiff, and there is no adequate remedy at law.

       WHEREFORE PREMISES CONSIDERED, Plaintiff demands injunctive relief against

all Defendants, both named and fictitious, jointly and severally, requiring Defendants to remove




                                               -26-
      Case 4:20-cv-00008-AT Document 1-2 Filed 01/10/20 Page 28 of 30
                                                                                       E-filed for Record
                                                                                      11/19/2019 3:57 PM
                                                                                       Floyd County, GA

their chemicals from Plaintiffs water system and to prevent these chemicals from continuing to

contaminate PlaintifP s water supply.

                                         COUNT EIGHT
                            Attorneys' Fees and Expenses of Litigation

       125. Plaintiff re-alleges all prior paragraphs as if set forth fully herein.

       126. Named and Fictitious Defendants have acted in bad faith, have been stubbornly

litigious, and have caused Plaintiff unnecessary trouble and expense such that Plaintiff is entitled

to recover its attorneys' fees and other expenses of litigation pursuant to O.C.G.A. § 13-6-11.

                                      RELIEF DEMANDED

       Wherefore, Rome respectfully requests this Court grant the following relief:

       a)      Award Plaintiff damages in an amount to be determined by a jury sufficient to

               compensate it for real property damage, out-of-pocket expenses, lost profits and

               sales, and future expenses;

       b)      Issue an injunction requiring Named and Fictitious Defendants to abate their

               nuisance and/or otherwise remove their chemicals from Plaintiffls water supply

               and to prevent these chemicals from continuing to contaminate Plaintiff s water

               supply;

       c)      Award attorney fees and costs and expenses incurred in connection with the

               litigation of this matter; and

       d)      Award such other and further relief as this Court may deem just, proper, and

               equitable.

                                         JURY DEMAND

       PLAINTIFF HEREBY DEMANDS A TRZAL BY JURY ON ALL ISSUES OF THIS

CAUSE.

                                                -27-
      Case 4:20-cv-00008-AT Document 1-2 Filed 01/10/20 Page 29 of 30
                                                                 E-filed for Record
                                                                        11/19/2019 3:57 PM
                                                                         Floyd County, GA

       Respectfiully submitted this 19th day of November, 2019.


                                          BRINSON, ASKEW, BERRY,
                                          SEIGLER, RICIiARDSON & DAVIS, LLP

P.O. Box 5007                             /sl J. Anderson Davis
Rome, GA 30162-5007                       J. ANDERSON DAVIS
Phone: 706.291.8853                       Georgia Bar No. 211077
Fax: 706.234.3574                         A. FRANKLIN BEACHAM III
                                          Georgia Bar No. 043743
                                          SAMUEL L. LUCAS
                                          Georgia Bar No. 142305
                                          LEE B. CARTER
                                          Georgia Bar No. 595903
                                          SARAH C. MARTIN
                                          Georgia Bar No. 440539


                                          FRIEDMAN, DAZZIO, ZULANAS &
                                          BOWLING, P.C.

3 800 Corporate Woods Drive                7sl Je~'frey E. Friedman
Birmingham, AL 35242                       JEFFREY E. FRIEDMAN*
Phone: 205.278.7000                        LEE T. PATTERSON*
Fax: 205.278.7001                          MATT D. CONN*

                                           *Application for Admission
                                           Pro Hac Vice Forthcoming




                                            -28-
            Case 4:20-cv-00008-AT Document 1-2 Filed 01/10/20 Page 30 of 30
                                                                      E-filed for Record
                                                                                      11/19/2019 3:57 PM
                                                                                       Floyd County, GA

                               IN THE SUPERIOR COURT OF FLOYD COUNTY,
                                          STATE OF GEORGIA

THE CITY OF ROME, GEORGIA,                       )
                                                 )
            Plaintiff,                           )
                                                 )         Civil Action Number:
V.                                               )
                                                                       19CV02405
                                                )
3M COMPANY, et al.                               )
                                                 )         TRIAL BY JURY REQUESTED
            Defendants.                          )


                                           VERIFICATION
            Personally appeared before the undersigned official, duly authorized by law to administer

oaths, SAMMY RICH, City Manager of the City of Rome, who, affter first being duly sworn,

states on oath that the information and responses set out in the foregoing Complaint are true and

correct to the best of his knowledge and belief.
                         79-
            This J&~L day of November, 2019.




                                                           Sammy Rich, Cit anager~--

Subscribed and swom to before me
this     day of No~ /
                    ~ ~ , 2019.



Not  Public
MyVonmission expires: 3-az~~~, ;              OE®Kt3tA =~ 1
                                               NEat. 22, 2020,
                                                                 ~ ~
                                                                 ~




 457624.1
